DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the plurality" in lines connecting 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maynard (US 5,405,337).
Maynard discloses a process of making a catheter device (abstract) including the step of depositing a shape memory alloy (SMA) thin film layer, the SMA thin film actuators are deposited by conventional chemical vapor deposition (CVD), and VLSI techniques, and patterned on a thin, flexible silicon nitride or polyimide film (col.3, lines 5-27); and aforesaid “CVD” reads on the claimed “vacuum deposition” and the “SMA thin film layer” reads on the claimed “electrically conductive material”.
Maynard also discloses that referring to FIG. 1, the shape memory actuator film is patterned to form an array of SMA actuator elements 105 by conventional VLSI photolithography and etching operations to remove the sputtered SMA material from areas where it is not desired.  Thus, a plurality of SMA actuator elements 105 are left on top of the silicon nitride layer 109 as shown in FIGS. 1 and 2 (col.8, lines 66-co.9, line 11); and aforesaid teaching easily reads on the claimed step c) and step d), masking and forming a pattern, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maynard (US 5,405,337).
With regards to claims 16-17,19 and 21-22, Maynard discloses above but may not explicitly discloses that the electrically conductive layer (SMA) layer is coupling with at least one electrical component of plurality of electrical component layers.
However, Maynard discloses that the SMA actuator film 100 wherein the SMA actuators 105, associated control circuitry, such as switch means 114 and address decode circuitry 118 are all integrated together in VLSI on the same flexible substrate (col.7, lines 54-65); and in FIG. 2A, a conductive lead 112 makes electrical contact with one end of an SMA actuator 105 through conductor termination block 201 (col.8, lines 3-5).
Therefore, it would have obvious to one of ordinary skill in the art would easily recognize that such arrangement of Maynard provides desired electrical contact or communication with multiple or plurality of electrical components as taught by Maynard.
With regards to claims 18 and 20, Maynard discloses forming grooves or recess on the substrate 200, which will be used to form a series of corrugations 130 in a subsequently deposited polyimide layer 108 which will be used to form the VLSI SMA actuator film 100. an electrically insulating layer (col.6, lines 61-68); and after the forming the corrugations 130, a thin insulating layer 109 of SiNi is deposited over the wafer 200 using conventional VLSI techniques which are well-known (col.7, lines 12-18) and which insulation film reads on the claimed “electrically insulating layer”.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maynard (US 5,405,337) as applied to claim 14 above, and further in view of Van Gerven (US 4,202,336).
Maynard discloses above except the step of providing an elastomeric coating on the electrically conductive material.
However, Van Gerven discloses the outer surface of a probe having a tubular shaft with channels within the shaft (col.1, lines 7-20), The heating winding 5 is energized through leads 16 and 17 and is in good heat conducting contact with the inner wall of the probe shaft 6.  The hollow section 4 is filled with a porous material 4a with high heat conducting capability, preferably a sintered metal; and the outer surface of the probe shaft 6 is encased in or coated with an elastomeric synthetic material that is thermally stable at about 200.degree.  C. (up to at least 205.degree.  C.) and that has the property of hindering the adhesion of tissues to the probe during cauterization (col.3, lines 10-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to employ Van Gerven’s teaching of coating outer surface  of the probe with an elastomeric material into Maynard’s teaching for stabilizing temperature and hindering the adhesion of tissues to the probe during cauterization as taught by Van Gerven.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713